1 Reported in 225 N.W. 915.
After verdict for defendant, plaintiff moved for judgment notwithstanding. That motion was denied and judgment entered for defendant, from which plaintiff appeals. The case was argued and submitted with Simerman v. Habisch, 178 Minn. 15,225 N.W. 913, opinion in which is filed herewith, and is so similar on its facts as to be controlled by that decision. Defendant's testimony was that he signed what later appeared to be the promissory note in *Page 20 
suit upon the representation and believing that he was signing a paper only for the purpose of giving the stock salesmen his name and address.
Judgment affirmed.